Order entered September 30, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01268-CR

                               JENNIFER FOLEY, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                           On Appeal from the 26th District Court
                                Williamson County, Texas
                            Trial Court Cause No. 14-0094-K26

                                           ORDER
        Before the Court is appellant’s September 27, 2019 first motion for extension of time to

file her brief. We GRANT the motion. Appellant’s brief shall be due on or before October 28,

2019.


                                                     /s/   LANA MYERS
                                                           JUSTICE